In re: Edward James Armstead, Jr. and Larry Steven Perkins applying for writ of certiorari, and/or mandamus and/or habeas corpus.
Application denied: Habeas corpus is not the proper remedy for this complaint.
DIXON and TATE, JJ., concurring in the denial, being of the opinion the administrative procedure act applies to the situation in this case, and appeals from final administrative decisions are governed by R.S. 49:964 (petition to be filed in district court, etc.)
SANDERS, C. J., also agrees with the concurring views of DIXON, J.
MARCUS, J., is of the opinion that the writ should be granted ordering an eviden-tiary hearing to determine the merit of relator’s assertions for habeas relief.
DENNIS, J., dissents from the denial of a writ. I have serious doubt that the administrative procedures act applies to prisoners asserting violations of constitutional rights. This ruling also may amount to an undue restriction upon the writ of habeas corpus in contravention of La.Const. art. I, Sec. 21 and art. V, Sec. 2. I would grant the writ and order an evidentiary hearing.